Exhibit TCPL [23 FIRST QUARTER REPORT 2008 Consolidated Income (unaudited) Three months ended March 31 (millions of dollars) 2008 2007 Revenues 2,133 2,244 Operating Expenses Plant operating costs and other 698 732 Commodity purchases resold 410 571 Depreciation 296 290 1,404 1,593 729 651 Other Expenses/(Income) Financial charges 224 239 Financial charges of joint ventures 16 21 Interest income and other (39 ) (30 ) Calpine bankruptcy settlements (279 ) - Writedown of Broadwater LNG project costs 41 - (37 ) 230 Income before Income Taxes and Non-Controlling Interests 766 421 Income Taxes Current 246 167 Future 4 (37 ) 250 130 Non-Controlling Interests Non-controlling interest in PipeLines LP 21 17 Other 44 5 65 22 Net Income 451 269 Preferred Share Dividends 6 6 Net Income Applicable to Common Shares 445 263 See accompanying notes to the consolidated financial statements. TCPL [24 FIRST QUARTER REPORT 2008 Consolidated Cash Flows (unaudited) Three months ended March 31 (millions of dollars) 2008 2007 Cash Generated From Operations Net income 451 269 Depreciation 296 290 Future income taxes 4 (37 ) Non-controlling interests 65 22 Employee future benefits funding lower than expense 20 12 Writedown of Broadwater LNG project costs 41 - Other 40 23 917 579 Decrease in operating working capital 25 41 Net cash provided by operations 942 620 Investing Activities Capital expenditures (460 ) (306 ) Acquisitions, net of cash acquired (2 ) (4,265 ) Deferred amounts and other 112 (43 ) Net cash used in investing activities (350 ) (4,614 ) Financing Activities Dividends on common and preferred shares (190 ) (162 ) Advances (repaid to)/from parent (383 ) 756 Distributions paid to non-controlling interests (15 ) (10 ) Notes payable issued, net 336 502 Long-term debt issued 112 1,362 Reduction of long-term debt (394 ) (325 ) Long-term debt of joint ventures issued 17 12 Reduction of long-term debt of joint ventures (29 ) (12 ) Common shares issued, net of issue costs 56 1,472 Partnership units of subsidiary issued - 348 Net cash (used in)/provided by financing activities (490 ) 3,943 Effect of Foreign Exchange Rate Changes on Cash and Cash Equivalents 23 (3 ) Increase/(Decrease) in Cash and Cash Equivalents 125 (54 ) Cash and Cash Equivalents Beginning of period 504 401 Cash and Cash Equivalents End of period 629 347 Supplementary Cash Flow Information Income taxes paid 164 87 Interest paid 202 273 See accompanying notes to the consolidated financial statements. TCPL [25 FIRST QUARTER REPORT 2008 Consolidated Balance Sheet (unaudited) March December 31, (millions of dollars) 2008 2007 ASSETS Current Assets Cash and cash equivalents 629 504 Accounts receivable 964 1,116 Inventories 503 497 Due from TransCanada Corporation 1,215 835 Other 268 188 3,579 3,140 Plant, Property and Equipment 23,877 23,452 Goodwill 2,839 2,633 Other Assets 1,782 1,940 32,077 31,165 LIABILITIES AND SHAREHOLDER'S EQUITY Current Liabilities Notes payable 373 55 Accounts payable and accrued liabilities 1,718 1,769 Accrued interest 303 260 Current portion of long-term debt 895 556 Current portion of long-term debt of joint ventures 28 30 3,317 2,670 Due to TransCanada Corporation 1,307 1,307 Deferred Amounts 1,221 1,107 Future Income Taxes 1,185 1,193 Long-Term Debt 12,037 12,377 Long-Term Debt of Joint Ventures 900 873 Junior Subordinated Notes 1,015 975 20,982 20,502 Non-Controlling Interests Non-controlling interest in PipeLines LP 619 539 Other 119 71 738 610 Shareholder's Equity 10,357 10,053 32,077 31,165 See accompanying notes to the consolidated financial statements. TCPL [26 FIRST QUARTER REPORT 2008 Consolidated Comprehensive Income (unaudited) Three months ended March 31 (millions of dollars) 2008 2007 Net Income 451 269 Other Comprehensive Income/(Loss), Net of Income Taxes Change in foreign currency translation gains and losses on investments in foreignoperations (1) 53 (37 ) Change in gains and losses on hedges of investments in foreign operations (2) (41 ) 9 Change in gains and losses on derivative instruments designated as cash flow hedges (3) 4 (1 ) Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods (4) (19 ) (3 ) Other Comprehensive Income/(Loss) (3 ) (32 ) Comprehensive Income 448 237 (1) Net of income tax recovery of $25 million for the three months ended March 31, 2008 (2007 - $5 million expense). (2) Net of income tax recovery of $22 million for the three months ended March 31, 2008 (2007 - $5 million expense). (3) Net of income tax expense of $12 million for the three months ended March 31, 2008 (2007 - $5 million recovery). (4) Net of income tax recovery of $9 million for the three months ended March 31, 2008 (2007 - $2 million recovery). See accompanying notes to the consolidated financial statements. TCPL [27 FIRST QUARTER REPORT 2008 Consolidated Accumulated Other Comprehensive Income (unaudited) (millions of dollars) Currency Translation Adjustment Cash Flow Hedges Total Balance at December 31, 2007 (361 ) (12 ) (373 ) Change in foreign currency translation gains and losses on investments in foreign operations (1) 53 - 53 Change in gains and losses on hedge of investments in foreign operations (2) (41 ) - (41 ) Change in gains and losses on derivative instruments designated as cash flow hedges (3) - 4 4 Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods (4)(5) - (19 ) (19 ) Balance at March 31, 2008 (349 ) (27 ) (376 ) Balance at December 31, 2006 (90 ) - (90 ) Transition adjustment resulting from adopting new financial instruments standards (6) - (96 ) (96 ) Change in foreign currency translation gains and losses on investments in foreign operations (1) (37 ) - (37 ) Change in gains and losses on hedge of investments in foreign operations (2) 9 - 9 Change in gains and losses on derivative instruments designated as cash flow hedges (3) - (1 ) (1 ) Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods (4) - (3 ) (3 ) Balance at March 31, 2007 (118 ) (100 ) (218 ) (1)Net of income tax recovery of $25 million for the three months ended March 31, 2008 (2007 - $5 million expense). (2) Net of income tax recovery of $22 million for the three months ended March 31, 2008 (2007 - $5 million expense). (3) Net of income tax expense of $12 million for the three months ended March 31, 2008 (2007 - $5 million recovery). (4) Net of income tax recovery of $9 million for the three months ended March 31, 2008 (2007 - $2 million recovery). (5) The amount of gains and losses related to cash flow hedges reported in accumulated other comprehensive income that will be reclassified to net income in the next 12 months is expected to be $12 million ($15 million net of tax) of net losses. (6) Net of income tax expense of $44 million. See accompanying notes to the consolidated financial statements. TCPL [28 FIRST QUARTER REPORT 2008 Consolidated Shareholder’s Equity (unaudited) Three months ended March 31 (millions of dollars) 2008 2007 Preferred Shares 389 389 Common Shares Balance at beginning of period 6,554 4,712 Proceeds from common shares issued 56 1,472 Balance at end of period 6,610 6,184 Contributed Surplus Balance at beginning of period 281 277 Other 1 1 Balance at end of period 282 278 Retained Earnings Balance at beginning of period 3,202 2,719 Transition adjustment resulting from adopting new financial instruments accounting standards - 4 Net income 451 269 Preferred share dividends (6 ) (6 ) Common share dividends (195 ) (182 ) Balance at end of period 3,452 2,804 Accumulated Other Comprehensive Income Balance at beginning of period (373 ) (90 ) Transition adjustment resulting from adopting new financial instruments accounting standards - (96 ) Other comprehensive income (3 ) (32 ) Balance at end of period (376 ) (218 ) Total Shareholder's Equity 10,357 9,437 See accompanying notes to the consolidated financial statements. TCPL [29 FIRST QUARTER REPORT 2008 Notes to Consolidated Financial Statements (Unaudited) 1. Significant Accounting Policies The consolidated financial statements ofTransCanada PipeLines Limited (TCPL or the Company) have been prepared in accordance with Canadian generally accepted accounting principles (GAAP). The accounting policies applied are consistent with those outlined in TCPL's annual audited Consolidated Financial Statements for the year ended December 31, 2007. These Consolidated Financial Statements reflect all normal recurring adjustments that are, in the opinion of management, necessary to present fairly the financial position and results of operations for the respective periods. These Consolidated Financial Statements do not include all disclosures required in the annual financial statements and should be read in conjunction with the 2007 audited Consolidated Financial Statements included in TCPL’s 2007Annual Report. Amounts are stated in Canadian dollars unless otherwise indicated. In Pipelines, which consists primarily of the Company's investments in regulated pipelines and regulated natural gas storage facilities, annual revenues and net earnings fluctuate over the long term based on regulators' decisions and negotiated settlements with shippers. Generally, quarter-over-quarter revenues and net earnings during any particular fiscal year remain relatively stable with fluctuations resulting from adjustments being recorded due to regulatory decisions and negotiated settlements with shippers, seasonal fluctuations in short-term throughput on U.S. pipelines, acquisitions and divestitures, and developments outside of the normal course of operations. In Energy, which consists primarily of the Company’s investments in electrical power generation plants and non-regulated natural gas storage facilities, quarter-over-quarter revenues and net earnings are affected by seasonal weather conditions, customer demand, market prices, planned and unplanned plant outages,acquisitions and divestitures, and developments outside of the normal course of operations. In preparing these financial statements, TCPL is required to make estimates and assumptions that affect both the amount and timing of recording assets, liabilities, revenues and expenses since the determination of these items may be dependent on future events. The Company uses the most current information available and exercises careful judgement in making these estimates. In the opinion of management, these consolidated financial statements have been properly prepared within reasonable limits of materiality and within the framework of the significant accounting policies. TCPL [30 FIRST QUARTER REPORT 2008 2. Segmented Information Three months ended March 31 Pipelines Energy Corporate Total (unaudited - millions of dollars) 2008 2007 2008 2007 2008 2007 2008 2007 Revenues 1,176 1,124 957 1,120 - - 2,133 2,244 Plant operating costs and other (399) (383) (298) (347) (1) (2) (698) (732) Commodity purchases resold - - (410) (571) - - (410) (571) Depreciation (254) (251) (42) (39) - - (296) (290) 523 490 207 163 (1) (2) 729 651 Financial charges and non-controlling interests (235) (217) - 1 (60) (51) (295) (267) Financial charges of joint ventures (11) (16) (5) (5) - - (16) (21) Interest income and other 32 13 1 3 6 14 39 30 Calpine bankruptcy settlements 279 - 279 - Writedown of Broadwater LNG project costs - - (41) - - - (41) - Income taxes (227) (115) (52) (56) 29 41 (250) (130) Net Income Applicable to Common Shares 361 155 110 106 (26) 2 445 263 Total Assets (unaudited - millions of dollars) March 31, 2008 December 31, 2007 Pipelines 22,429 22,024 Energy 7,171 7,037 Corporate 2,477 2,104 32,077 31,165 3. Share Capital In the three months ended March 31, 2008, TCPL issued 1.5 million common shares to TransCanada Corporation (TransCanada) for proceeds of approximately $56 million. 4. Financial Instruments and Risk Management Natural Gas Inventory At March 31, 2008, $207 million of proprietary natural gas storage inventory was included in Inventories (December 31, 2007 - $190 million). Effective April 1, 2007, TCPL began valuing its proprietary natural gas storage inventory at fair value, as measured by the one-month forward price for natural gas. The Company did not have any proprietary natural gas inventory prior to April 1, 2007.
